                 Case 4:20-cv-03254-HSG Document 50 Filed 05/27/21 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   SHEILA S. JOHNSON, State Bar #284468
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, Sixth Floor
 5   San Francisco, CA 94102-5408
     Telephone:    (415) 554-4230
 6   Facsimile:    (415) 554-3837
     E-Mail:       sheila.johnson@sfcityatty.org
 7
     Attorneys for Defendants
 8   CITY AND COUNTY OF SAN FRANCISCO, SAN FRANCISCO
     SHERIFF DEPUTIES NGUYEN, SENG, MILLS, PRADO,
 9   CHIEF DEPUTY SHERIFF TILTON, AND LT. SHERIFF SHANNON

10

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13    CENIOUS BREWSTER,                                   Case No. 20-CV-3254-HSG

14            Plaintiff,                                  DECLARATION OF ANTHONI NGUYEN IN
                                                          SUPPORT OF DEFENDANTS’ MOTION FOR
15            vs.                                         SUMMARY JUDGMENT

16    CITY AND COUNTY OF SAN                              Hearing Date:        July 15, 2021
      FRANCISCO, STEPHEN TILTON, JAMES                    Time:                2:00 p.m.
17    M. SHANNON, DANIEL T. MILLS,                        Courtroom:           2, 4th Floor
      ANTHONI NGUYEN, OMAR PRADO, AND
18    JORDAN SENG,                                        Trial Date:          October 4, 2021

19            Defendants.

20

21

22                                DECLARATION OF ANTHONI NGUYEN
23          I, Anthoni Nguyen, declare as follows:

24          1.       I am Deputy Sheriff with the San Francisco Sheriff’s Department (“SFSD”). I have

25   personal knowledge of the contents of this declaration and if called to do so, would and could

26   competently testify to the truth of the matter stated.

27   ///

28   ///
      Declaration of A. Nguyen ISO Motion for Summary         1                     n:\lit\li2020\210055\01530741.docx
      Judgment - Case No. 20-CV-3254-HSG
                  Case 4:20-cv-03254-HSG Document 50 Filed 05/27/21 Page 2 of 2




 1           2.       I was not present and did not observe SFSD Deputies Daniel Mills and Omar Prado

 2   interacting with Plaintiff Cenious Brewster (“Plaintiff”) in Pod 2A of County Jail #5 on the afternoon

 3   of April 15, 2020.

 4           3.       On the night of April 16, 2020, I was on duty, in uniform, assigned to Pod 2A and 2B in

 5   my capacity as a SFSD deputy.

 6           4.       At about 9:50 p.m., while near Plaintiff’s jail cell in Pod 2A, my co-worker, Deputy

 7   Jordan Seng, informed me that Plaintiff had thrown a liquid at him through the food port in his cell

 8   door.

 9           5.       I looked at Deputy Seng’s uniform and could clearly see that his uniform was wet and

10   appeared to have a residue on it.

11           6.       I called for a supervisor on my department issued radio and, shortly thereafter,

12   Lieutenant Shannon and other deputized staff arrived to Plaintiff’s cell to assist. Plaintiff was

13   handcuffed and escorted to a safety cell by the other staff. I did not participate in handcuffing or

14   transferring Plaintiff into the safety cell on April 16, 2020 and I remained in Pod 2A and 2B. The

15   safety cell was not visible from Plaintiff’s cell-area and is located in a different part of the jail.

16           I declare under penalty of perjury under the laws of the United States that the foregoing is true

17   and correct and that this declaration was executed on this 27th day of May 2021 at San Francisco,

18   California.

19                                                                /s/Anthoni Nguyen
20                                                                ANTHONI NGUYEN

21

22

23

24

25

26

27

28
      Declaration of A. Nguyen ISO Motion for Summary        2                            n:\lit\li2020\210055\01530741.docx
      Judgment - Case No. 20-CV-3254-HSG
